NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LUIS RAMIREZ-GREGORIO,                          No.    15-71250

                  Petitioner,                    Agency No. A205-648-301

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        We grant Respondent’s unopposed motion to expedite this appeal, and deny

her motion to lift the stay (Docket Entry No. 26). Luis Ramirez-Gregorio, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

order dismissing his appeal from an immigration judge’s decision denying his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, and for substantial evidence the agency’s factual

findings. Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to review Ramirez-Gregorio’s contention that he

established extraordinary circumstances excusing the delay in filing his asylum

application based on legal disability and applications for other immigration

benefits because he did not raise this contention before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      Apart from his contention regarding extraordinary circumstances, Ramirez-

Gregorio does not challenge the BIA’s finding that he did not establish changed

circumstances excusing his untimely asylum application. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not specifically raised

and argued in a party’s opening brief are waived). Thus, we deny the petition for

review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    15-71250